Case: 1:19-CV-OO407 Document #': 1 Filed: 01/21/19 Page lof 30 Page|D #:1

IN 'I`HE UNITED STATES DISTRICT COUR'I`
- -' -'F()R THE NGRTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

LABORERS’ PENSION FUND and )

LABORERS’ WELFARE FUND OF THE )

HEALTH AND WELFARE DEPARTMENT )

OF TI-IE CONSTRUCTION AND GENERAL )

LABORERS’ DISTRICT COUNCIL OF )

CHICAGO AND VICINITY, THE CHICAGO )

LABORERS’ DISTRICT COUNCIL RETIREE )

HEALTH AND WELFARE FUND, and )

CATHERINE WENSKUS, Administrator of the ) Case No.: 19 C 407

Funds,
Plaintiffs,

v.

])UNIGAN CONSTRUCTION, INC., an

involuntarily dissolved Illinois corporation, and

RODNEY DUNIGAN, individually,
Defendants.

\_/\-/\-/"-/\_/\»/W

COMPLAINT

Plaintiffs, Laboi'ei's’ Pension Fund and Laborei's’ Welfare Fund of the Health and
Welfare Depai'tment of the Consti'uction and Genei'al Laborers’ District Council of Chicago and
Vicinity, the Chicago Laborers’ District Council Retiree Health and Welfare Fund and Catherine
Wénskus, Administrator of die Funds, (collectively “Funds”) by their attol'neys, Patrick T.
Wallace, Amy Carollo, Ryan Liska, Kate Mosenson, and Sara Schumann for their Complaint
against Defendants Dunigan Construction, Inc., an involuntarily dissolved Illinois col'pol‘ation,
and Rodney Dunigan, individually state:

COUNT I
(F ailure To Pay Benelit Contributions--Dunigan Construction and Rodney Dunigan)
l. Jurisdiction is based on Sections 502(@)(1) and (2) and 515 of the Employee

Retirement Incorne Security Act of 1974 (“ERlSA”), as amended, 29 U.S.C. §§1132 (e)(l) and

 

Case: 1:19-cv-OO407 Document #: 1 Filed: 01/21/19 Page 2 of 30 Page|D #:2

(2) and 1145 Section 301(a) of the Laboi Management Relations Act (“LMRA”) of 1947 as
amended, 29 ll S C. §185(a),_ 28 U. S. C §13_3__1, and fedeial co_1_11_n1on lav.{. ll l l

2. Venue is proper pursuant to Section 502(e)(2) of ERISA, 29 U.S.C. §1132(e)(2),
and 28 U.S.C. §1391 (a) and (b).

3. The Funds are multiemployer benefit plans within the meanings of Sections 3(3)
and 3(37) of ERISA. 29 U.S.C. §1002(3) and 37(A). They are established and maintained
pursuant to their respective Agreements and Declarations of Trust in accordance with Section
302(0)(5) of the LMRA. 29 U.S.C. § 186(0)(5). The Funds have offices and conduct business
within this District. .

4. Plaintiff Catherine Wenskus (“Wenskus”) is the Administrator of the Funds, and
has been duly authorized by the Funds’ Trustees to act on behalf of the Funds in the colIection of
employer contributions owed to the Funds and to the Construction and Genera1District Council
of Chicago and Vicinity Training Fund, and with respect to the collection by the Funds of
amounts which have been or are required to be withheld from the wages of employees in
payment ofUnion dues for transmittal to the Construction and General Laborers’ District
Council of Chicago and Vicinity (the “Union”). With respect to such matters, Wenskus is a
fiduciary of the Funds within the meaning of Section 3(21)(A) of ERISA, 29 U.S.C.
§1002(21)(A).

5. Defendant Dunigan Construction (hereinafter the “Company”) is an involuntarily
dissolved lllinois corporation, effective June 8, 2018. The Company does business within this
District and is an employer within the meaning of Section 3(5) of ERISA, 29 U.S.C. §1002(5),

and Section 301(a) ofthe LMRA, 29 U.S.C. §185(0).

 

Case: 1:19-cv-00407 Document #: 1 Filed: 01/21/19 Page 3 of 30 Page|D #:3

6. Defendant Rodney Dunigan (hereinafter “Dunigan”) is the owner and president of
n DumganConstiuctlon at the time of'involun_ta_i_"y dissolution-and prior-ito dissolutidn, and is joint-_ n
and severally liable for all debts and liabilities of the Company to the Funds incurred in carrying
on the Company’s business after the date of involuntary dissolution 805 ILCS 5/ 1 et seq.

7. The Union is a labor organization within the meaning of 29 U.S.C. §185(a). The
Mid-America Regional Bargaining Association (“MARBA”) has been a party to various
collective bargaining agreements (“Agreement”) between MARBA and the Union, the most
recent of which became effective June 1, 2017. MARBA represents various contractors who
have assigned their bargaining rights to MARBA and as a result, are bound to the Agreements
between MARBA and the Union as well as the Funds’ respective Agreements and Declarations
of Trust. On or around July l 1, 2006, the _Company assigned its bargaining rights to MARBA
and, as a result, is bound by the terms of the Agreement and the Funds’ respective Agreements
and Declarations of Trust. (A copy of MARBA’s acknowledgment of the Company’s assignment
is attached hereto as Exhibit A.)

8. The Company entered into an Installment Note (“Note”) with the Funds on or
about March 9, 201'7. A true and accurate copy of the Note is attached hereto as Exhibit B.

- 9. Rodney Dunigan signed a Guaranty of Payment and lndemniiication (“Guaranty”)
on or about March 9, 2017 individually guaranteeing payment of the amounts due at the time of
the Note and Guarantee are entered into and/or are incurred and become due and owing for the
duration of the note including interest, liquidated damages, audit costs, and attorneys’ fees and

costs. A true and accurate copy of the Guaranty is attached hereto as Exhibit C.

 

Case: 1:19-cv-00407 Document #: 1 Filed: 01/21/19 Page 4 of 30 Page|D #:4

lO.

ll.

12.

Paragraph 7 of the Note provides that

_ _l_"a'ym_en_ts _inade pursuant to this installment i\lote shall _b_e considered _ _

“contribl.ttions” asldefined under the terms of the CBA and the Fund’s respective
Agreements and Declarations of Trust. If the contributions are not paid by the
10th day following the date on which the payment should have been received, the
contribution shall be considered delinquent and all charges which apply to the late
payment of contributions under the terms of the CBA and the Fund’s respective
agreements and Declarations ofTrust shall apply, including, but not limited to,
the assessment of interest and liquidated damagesl Further, in the event the
Company fails to timely make any payments described in this Note. All amounts
described in Paragraph 1 herein shall immediately become due on the 10th day
following the date on which payment should have been received by the Fund’s
under the terms of this Note. ln such event the Company further agrees to pay all
attorney fees and costs incurred by the Funds in any action to enforce any part or
all of this Note.

Paragraph 1 of the Guaranty provides that

The undersigned guarantees, absolutely and unconditionally: (a) the
payment when due of the entire principal indebtedness and all interest
evidenced by the Note during the twenty-four (24) month payment period
including interest and liquidated damages for the late or unpaid payments
due on the note: and (b) the full and complete payment of any and all fees
and costs incurred pursuant to default under terms of the Note, whether
litigation is involved or not, . . . The Guarantor also agrees to be
personally liable for all monthly benefit contributions and/or union dues
owed from the Company to the Funds, the Distriet Council and all
ancillary funds that are due at the time the Note and Guaranty are entered
into and/or are incurred and become due and owing for the duration of the
Note, including all interest, liquidated damages, audit costs, attorneys’
fees and costs. l

Paragraph 13 of the Guaranty provides that

The Guarantor hereby authorizes irrevocably any attorney of any court of record
to appear for himfher in such court, at any time after ten (10) days notice after
default in any payment due under this Guaranty, and confess judgement [sic]
against Guarantor, after service of notice of the claimed default, in favor of the
Funds for such amount to be unpaid and owed thereon, including interest,
liquidated damages and reasonable cost of collection including reasonable
attorneys’ fees.

 

Case: 1:19-cv-00407 Document #: 1 Filed: 01/21/19 Page 5 of 30 Page|D #:5

13. The Funds have been duly authorized by the Construction and General Laborers’
DisuictCouncll ofClucagoandecnnty l`rai_ningl?_und (tl_le"‘_'fiai11ing l1111d”),tl1eMid\\'est ii l n n n l
Construction Industry Advancement Fund (“MCIAF”), the Chicagoland Construction Safety
Council (the “Safety Fund”), the Laborers’ Employers’ Cooperation and Education Trust
(“LECET”), the Concrete Contractors’ Association of Greater Chicago (“CCA”), the
CDCNl/CAWCC Contractors’ lndustry Advancement Fund (the “Wall & Ceiling Fund”), the
ClSCO llniform Drug/Alcohol Abuse Program (“CISCO”), the Laborers’ District Council Labor
Management Committee Cooperative (“LDCLMCC”), the CARCO industry Advancement Fund
(“CARCO”), the Industry Advancement Fund (“lAF”), and the lllinois Small Pavers’
Association (“lSPA”) to act as an agent in the collection of contributions due to those Funds.

14. The Agreement and the Funds’ respective Agreements and Declarations of Trust
obligate the Company to make contributions on behalf of its employees covered by the
Agreement for pension benefits, health and welfare benefits, and/or benefits for the Training
Fund and to submit monthly remittance reports in which the Company, inter alia, identifies the
employees covered under the Agreement and the amount of contributions to be remitted to the
Funds on behalf of each covered employee Pursuant to the terms of the Agreement and the
Funds’ respective Agreements and Declarations of Trust, contributions which are not submitted
in a timely fashion are assessed liquidated damages plus interest

15. The Agreement and the Funds’ respective Agreements and Declarations of Trust
require the Company to submit its books and records to the Funds on demand for an audit to
determine benefit contribution compliancel

16. The Agreement requires the Company to obtain and maintain a surety bond to

guaranty the payment of future wages, pension and welfare benefits

5

 

Case: 1:19-cv-0.0407 Document #: 1 Filed: 01/21/19 Page 6 of 30 Page|D #:6

17. Notwithstanding the obligations imposed by the Agreement and the Funds’
respective A_greei"nents _an-'d_ Decla1ations of T_i_ust,th_e Company land l\/I_i~_ _}ju_niga__n have
performed covered work during the months of September and October 2018 and December 2018
forward and have:

(a) failed to report and pay contributions owed to Plaintiff Laborers’ Pension Fund
from September and October 2018 and December 2018 forward, thereby depriving the Laborers’
Pension Fund of contributions, income and information needed to administer the Fund and
jeopardizing the pension benefits of the participants and beneficiaries;

(b) failed to report and pay all contributions owed to Plaintiff Welfare Fund of the
Health and Welfare Department of the Construction and General Laborers’ District Council of
Chicago and Vicinity from September and October 2018 and December 2018 forward, thereby
depriving the Welfare Fund of contributions, income and information needed to administer the
Fund and jeopardizing the health and welfare benefits of the participants and beneficiaries;

(c) failed to report and pay all contributions owed to Laborers’ Training Fund from
September and October 2018 and December 2018 forward, thereby depriving the Laborers’
Training Fund of contributions, income and information needed to administer the Fund and
jeopardizing the training fund benefits of the participants and beneficiaries;

(d) failed to report and pay all contributions owed to one or more of the other
affiliated funds identified above from September and October 2018 and December 2018 forward,
thereby depriving said fund(s) of contributions, income and information needed to administer
said fund(s) and jeopardizing the benefits of the participants and beneficiaries;

18. The Company’s and Mr. Dunigan’s failure to submit benefit reports violates
Section 515 of ERISA,_29 U.S.C. §1145, and Section 301 ofthe LMRA. 29 U.S.C. §185.

6

 

Case: 1:19-cv-00407 Document #: 1 Filed: 01/21/19 Page 7 of 30 Page|D #:7

19. Puisuant to Section 502(g)(2) of ERISA, 29 U. S. C. §1 132 _(g)(2_), Section 301 of

n the LMRA 29 _ll. S. __C. §185_, th_e terms of the Agieement and the Funds’ iespective Ti ust _-
Agreements, the Note and Guarantee, and federal common law, the Company and Mr. Dunigan
are liable to the Funds for unpaid contributions, as well as interest and liquidated damages 011 the
unpaid or untimely paid contributions, audit costs, reasonable attorneys’ fees and costs, and such
other legal and equitable relief as the Court deems appropriatel

WHEREFORE, Plaintiffs respectfully request this Court enter a judgment against
Dunigan Construction and Rodney Dunigan:

a. ordering the Defendants to submit and pay reports and contributions for the period
of September and October 2018 and December 2018 forward and submit the Company’s books
and records to an audit upon demand;

b. entering judgment in sum certain in Plaintiffs’ favor and against Defendants on
the amounts shown due and owing as pleaded in the Complaint and as revealed by the reports to
be submitted, and as revealed by the audit to be conducted including unpaid contributions,
interest, liquidated damages, accumulated liquidated damages and interest on late-paid reports,
shortages, audit costs, and Plaintiffs’ attorneys’ fees and costs; and

c. awarding Plaintiffs any further legal and equitable relief as the Court deems
appropriate

COUN'I` ll
(Failure To Submit Union Dues_])unigan Construction and Rodney Dunigan)
20. Plaintiffs` reallege paragraphs l through 19 of Count l.
21. Pursuant to agreement, the Funds have been duly designated to serve as collection

agents for the llnion in that the Funds have been given the authority to' collect from employers

7

 

Case: 1:19-cv-00407 Document #: 1 Filed: 01/21/19 Page 8 of 30 Page|D #:8

union dues which have been or should have been deducted from the wages of covered
_em_$____(__y_éés____ __

22. Notwithstanding the obligations imposed by the Agreement, the Company and
Dunigan have performed covered work for the months of February 2017 and February through
October 2018 and failed to submit and pay dues that were or should have been withheld from the
wages of its employees performing covered work for the period of February 2017 and February
through October 2018, thereby depriving the Union of income and information necessary to
determine dues submission compliance

23. Any dues that are paid late are assessed 10% liquidated damages

24. The Company submitted and paid its November through December 2016,
lanuary, April through June, August through November 2017, and lanuary and November 2018
dues reports late As a result, $375.26 is owed in liquidated damages on the above reports.

25. Pursuant to the Agreement, the Company and Mr. Dunigan are liable to the Funds
for the unpaid union dues, shortages, interest, liquidated damages, accumulated liquidated
damages, audit costs, and reasonable attorneys’ fees and costs as the Union’s collection agent
and such other legal and equitable relief as the Court deems appropriate

WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against
Defendant Dunigan Construction and l\/lr. Dunigan:

a. ordering the Company and l\/lr. Dunigan to submit and pay reports and dues for
the period of February 2017 and February through October 2018 and submit the Company’s
books and records to an audit upon demand ;

b. entering judgment in sum certain in Plaintiffs’ favor and against Defendants 011

the amounts shown due and owing pursuant to the amounts pleaded in the Complaint, shown as

8

 

Case: 1:19-cv-00407 Document #: 1 Filed: 01/21/19 Page 9 of 30 Page|D #:9

owing from the reports to be submitted and audit to be conducted, including unpaid
'c:on_h"ibu_tions,linteiie-st, liquidated dainage_s, accumulated hquidateddamages and onlate-paid-_ n
repolts, audit costs, and Plaintiffs’ attorneys’ fees and costs; and

c. awarding Plaintiffs any further legal and equitable relief as the Court deems
appropriate

COUNT III
(Failure To Pay Benefit Contributions Reveal_ed as Dclinquent Pursuant to an Audit)

26. Plaintiffs realiege paragraphs 1 through 19 of Count l as though fully set forth
herein.

27. An audit of Company’s books and records for the time period of October 1, 2014
through September 30, 2016 revealed that Company performed covered work during the audit
period, but that notwithstanding the obligations imposed by the Agreement, and the Funds’
respective Agreements and Declarations of Trust, Company and Mr. Dunigan have:

(a) failed to report and pay contributions in the amount of $27,327.73 owed to

Plaintiff` Laborers’ Pension Fund for the audit period of October l, 2014 through
September 30, 2016, thereby depriving the Laborers’ Pension Fund of
contributions, income and information needed to administer the Fund and
jeopardizing the pension benefits of the participants and beneficiaries;

(b) failed to report and pay contributions in the amount of 825,880.64 owed to

Plaintiff Laborers’ Welfare Fund of the Health and Welfare Department of the

Construction and General Laborers’ District Council of Chicago and Vicinity for
the period of October l, 2014 through September 30, 2016, thereby depriving the
Welfare Fund of contributions, income and information needed to administer the

9

 

Case: 1:19-cv-00407 Document #: 1 Filed: 01/21/19 Page 10 of 30 Page|D #:10

(C)

(d)

(@)

(0

Fund and jeopardizing the health and welfare benefits of the participants and

beneficiaries ;

failed to report and pay contributions in the amount of 810,196.89 owed to
Plaintiff Chicago Laborers’ District Council Retiree Health and Welfare Fund for
the period of October 1, 2014 through September 30, 2016, thereby depriving the
Welfare Fund of contributions, income and information needed to administer the
Fund and jeopardizing the health and welfare benefits of the participants and
beneficiaries;

failed to report and pay contributions in the amount of $1,296.63 owed to
Laborers’ Training Fund for the period of October l, 2014 through September 30,
2016, thereby depriving the Laborers’ Training Fund of contributions, income and
information needed to administer the Fund and jeopardizing the training fund
benefits of the participants and beneficiaries;

failed to report and pay contributions in the amount of 8933.98 owed to Laborers’
District Council Labor Management Committee Cooperative (“LDCLMCC”) for
the audit period of October 1, 2014 through September 30, 2016, thereby
depriving the LDCLMCC of contributions, income and information needed to
administer the Fund and jeopardizing the benefits of the participants and
beneficiaries',

failed to report and pay contributions in the amount of $25.97 owed to l\/iid-
America Regional Bargaining Association CISCO Uniform Drug/Aicohol Abuse
Program (“MARBA CiSCO”) for the audit period of October i, 2014 through
September 30, 2016, thereby depriving the CiSCO of lcontributions, income and

10

 

Case: 1:19-cv-00407 Document #: 1 Filed: 01/21/19 Page 11 of 30 Page|D #:11

information needed to administer the Fund and jeopardizing the benefits of the
_- paltlclpants and benefic1a11es,

(g) failed to report and pay contributions in the amount of 8181.56 owed to Mid-
America Regional Bargaining Association industry Advancement Fund
(“MARBA iAF”) for the audit period of October 1, 2014 through September 30,
2016, thereby depriving the MARBA of contributions, income and information
needed to administer the Fund and jeopardizing the benefits of the participants
and beneficiaries; and

(g) failed to report and pay contributions in the amount of$515.72 owed to Laborers’

Employers’ Cooperation and Education Trust (“LECET”) for the audit of October
i, 2014 through September 30, 2016, thereby depriving the LECET of
contributions, income and information needed to administer the Fund and
jeopardizing the benefits of the participants and beneficiaries
A true and accurate copy of the audit and audit summary sheet are attached hereto as Exhibits D
and E respectiveiy.

28. Under the terms of the Agreement and the Funds’ respective Agreements and
Declarations of 'i`rust, Company and Mr. Dunigan owe liquidated damages plus interest on all
unpaid contributions revealed by the audit for the period of October 1, 2014 through September
30, 2106.

29. Under the terms of the Agreement, the Funds’ respective Agreements and
Declarations of Trust, Note and Guarantee, and federal common law, Company and Mr. Dunigan

are liable for the costs of any audit which reveals unpaid contributions Accordingly, Company

ll

 

Case: 1:19-cv-OO407 Document #: 1 Filed: 01/21/19 Page 12 of 30 Page|D #:12

and Mr. Dunigan owe the Funds $6,786.26 in audit costs for the audit for the period of October
l, 2014 throughSeptembel 30, 2016. Se_e 13xhibit E nn

30. Company’s and Mr. Dunigan’s actions in failing to submit payment upon the
audit to which it submitted its books and records violate Section 515 of ERISA, 29 U.S.C.

§1145, 7

31. Pursuant to Section 502(g)(2) of ERISA, 29 U.S.C. §1132 (g)(2), Section 301 of
the LMRA, 29 U.S.C. §185, the terms of the Agreement and the Funds’ respective Trust
Agreements, Note and Guarantee, and federal common 1aw, the Company and Mr. Dunigan are
liable to the Funds for unpaid contributions, as well as interest, accumulated liquidated damages
and liquidated damages on the unpaid contributions, audit costs, and reasonable attorneys’ fees
and costs, and such other legal and equitable relief as the Court deems appropriate

WHEREFORE, Plaintiffs respectfully request this Court enter a judgment against
Defendants Dunigan Construction and Rodney Dunigan:

a. entering judgment in sum certain in favor of the Funds and against Defendants on
the amounts due and owing pursuant to the audit for the period of October 1, 2014 through
September 30, 2016, including contributions, interest, liquidated damages, accumulated
liquidated damages, audit costs, and Plaintiffs’ reasonable attorneys’ fees and costs; and

b. awarding Plaintiffs any further legal and equitable relief as the Court deems
appropriate

COUNT IV
(Failure to Pay Union Dues Revealed as Delinquent Pursuant to an Audit)

32. Plaintiffs reallege paragraphs l through 19 of Count I and paragraph 21 of Count

11 as though fully set forth herein.

12

 

Case: 1:19-cv-00407 Document #: 1 Filed: 01/21/19 Page 13 of 30 Page|D #:13

33. Notwithstanding the obligations imposed by the Agreement, Company and l\/lr.
' nni'u_.;i_;,“eijtzoutugarza <.;;¢l_nu'r;g@;u attain cessna 1,"20_14¢'11;:¢_1;§11 grazing '
30, 2016, and Company and Mr. Dunigan failed to withhold and/or submit payment of $7,799.16
in union dues that were or should have been withheld from the wages of employees for the

period of October l, 2014 through September 30, 2016, thereby depriving the Union of
information and income See Exhibits D and 13.

34. Pursuant to the Agreement, Company and Mr. Dunigan owe liquidated damages
on ali late or unpaid dues as revealed by the audit for the period of October 1, 2014 through
September 30, 2016, plus audit costs, interest, accumulated liquidated damages, and reasonable
attorneys’ fees and costs as the Union’s collection agent, and such other legal and equitable relief
as the Court deems appropriate

WHEREFORE, Plaintiffs respectfully request this Court enter a judgment against
Defendants Dunigan Construction and Rodney Dunigan:

a. enteringjudgment in sum certain in favor of the Funds and against Company and
Mr. Dunigan on the amounts due and owing pursuant to the audit for the period of October 1,
2014 through September 30, 2016, including dues, liquidated damages, accumulated liquidated

damages, audit costs, and Plaintiffs’ reasonable attorneys’ fees and costs; and

13

 

Case: 1:19-cv-00407 Document #: 1 Filed: 01/21/19 Page 14 of 30 Page|D #:14

b. awarding Plaintiffs any further legal and equitable relief as the Court deems
appropriate '_ l l
January 17, 2019 Laborers’ Pension Fund, et al.

By: /s/ Amy Carollo
Patrick T. Wallace

Amy Carollo

Ryan Liska

Kate Mosenson

Sara Schulmann

Office of Fund Counsei

111 W. Jackson Blvd., Suite 1415
Chicago, IL 60604

(312) 692-1540

14

 

. .. ... .._...-.-...r-..=, - -. .., ' ._=,- ' ' ' h-¢ r\--»-,....,
_, ,_ f ._ .».. .. ,.~.» ..» __ en ._ ,.

 
  

CONSTRUCTI.ON & GENERAL LABORERS’
DlSTRlCT COUNC|L OF CHiCAGO AND VlClNlTY

AFFILIATED \»‘r'lTH THE URSUF.ERS' lNTEF!NAYlO.’\'AL UN|C)N OF NORTH A.MER|CK, lsFi.-ClO
ibt BU¥.I. lli}G[ MRKWM‘ l S'Jl`ii 300 l BUH RIDG£; il &0521 ¢ PiiONf:E!O/é$$-€i£i l He¥: iJiJ_l't>S$-=B.B.SS

h e nw ear
' -- `moEPE_ieo_e)`rr`cp_r_r'srnucncre tuous‘rnr eott.tecrrv£ osnoarrtluo agreement - - - -

 

 

      
 

tt is hereby st'~p-.r‘cted and agreed by end harrison ' - , ('Erru:toyer'i md the Conet.n.rct'on and
liens rel laborers't)istrict Gou'tdl ot Dtd:ago ln$it’roln‘ty, laborm_' lois union ol Hor|l'r Nt'.erl:a. -DIO (‘l.lrs‘o!\'}. representing ard ancorrpass?rrg its rif-listed Locai
Urions, boarding t.ocat lios. 1,2, t, 5, $, 25,15, IB, 96,11!.149.152, 225¥269, Zoo, 552, 631,1001,1006,1|33§1032. wgetteer ard err_.' utter Looll Urr'o'ts that mryoome
width the Unlon's haisdi:tion (‘Locsl Union'}. usi encompasng the geographic areas ol cook l.e.lre. l).tFage. i‘r'ril, Grr.’-t‘rdy. lf.endalt, Klne. Nclteruy and Boone counties
l£¢n:ris, that: ;- 7 . .
t. Fteoogni'.ton The Ernplo;er. in response to the titlon‘s dalrrethe| lt represents lg_rrncoerced maturity of the Emptoyer‘s Leborer empioyees, rotatwicdges and
agrees thattl'rere is no;oodta`lthdoubithei the Uoionhas been_euthodzedto_andin |aoldoos represenieoch mainrityottts t.ebomerr\g;oyees.`l'heraiore. thet.tr\iorrls here-
bi recognized as the sole md eaci\rsh»a cohcfm buga‘nlng representative torthe employees noeand hereafter repeated it the leorer metrrhg grantor respect to reagan
meantime md o'.ner_terms artdconétoonsotempto;mentln accordance-ith Sectlon€ globeltai:tortaltabormlallontrtctut!hotetlheneedioraooardcertinedetrodm
The E er has not assigned its rights ior purposes ot coercive bargeng vtith lite Un’.on to any perscut. unity or association end hereby ret-cites its prior assignment or
bargain nghts. ll arry. The Emgioyee further \ctenurly elects not to assign such brrge&\b: rights to any person entity or association during the term otthk Agreemerd or
'sr;ry extension thereol. nihoui written approval from the Ue'lorr. ‘

`,- ,2_ ubort>ontrar:t. W‘Em£oyer littrms and edopi§ the applicable Col.'ieol_h~e Be.rgairrlng Agteen*r!ois. as designated by the llolm. betweenihe L\riorr and the Bu`r'<iers
m n ot chicago end ‘Mnky, the limit lived Builder's Ar_rooistimt the Undergrcund cor-erectors Assoetr£on. the linen Gorrtrer:to¢s A.ssoctltion ot BleaterChl:ago.
the e contractors sssocletion nl Greater tittlcago. G.U.C.N.|B.L.W.C.C.. the fte'-oego Demoltttoo Gonoectors‘ Assootallon. the tb“rrots Errrtronment.el Conoaetors
Assoctatlon. t.alre Ooorr'ry Cor\tnctors Aesociatbn. the Contrectors Aseociation ot' i'r'l and Sruru.fy f.`»ot.\ntlls, lite Fcor VltteyGenerel Contrwtol'$ Msooieilon. and al other
employer as witt whom the Union or intimated Lcoal Ur\‘ors has an agreement lt the applicable collective bargaining apreementts] oq:lre during the term ct this

.Mreernerrt, eley irritation on the right to strike shelf also e_or re unit a new agreement has been established short shell be incorporated retroactively herein l is further agreed
that share the Emptoyer works within the geographic ¢u on ot the tlrlon‘s entitled total Ursons mat have negotiated m association agreement elteoth‘\ within l.hl Locd
Ut‘ton`s iuriso'tot!on then the Locat Un\on egmmentts here’n specifically incorporated into this ltgreement and eha supersede the area-wide standard association agreement
ninth the donald for which it is negotiated in the case of atty tonii‘oi bohmn them Hoinithstahdhg the lotepolnl. lh‘s Aptsorr\etd supercedas al contrary terms in either the
Lo:at Uniort or aree-\s’de association agree rrrerttt.

3. ones Gheclrol‘l. The Errplcmr still detract from the vi'rgee ot' en'ptoreee uniform ironing ours in the lamont ot 1.55'. ot gross wegee, or such other amount et
directed by the Unlon. erstt-alt remit monthly to |.lre deel-greeted Unlorr oii'rca the sums so dldta‘}.ed. together with an accurate list etrorrino the entr,to,‘ees irorn mm dues
were deducted tires ees‘ ind-ritual houre‘ gross mges and deducted dues errrounts for the monthh' pedod. hot later thin the tenth (loth day ot the rrtornh inserting
the rrronth torv.t\lch s dr.ir.ttons were rmde. his the pubes' intention timeliness deductions com;ty utth the requirements oi Sect.lon M(c 4) of the Labor lr'.anagernent
Ite'sttJ-ors Acl ot tS-t'r'. ae_arnerroed, end such dedact.ior\s be nude only pursuant to written assignments from each engineer on whose account such deductions are nude
which shall not be irre'.ocabie ior a period ot more than one year or beyond the termination date of the labor spectrum v.h‘che'.~er owurr sooner. t _

4. \'r`otir.lurisdotlon. `l'hisr\greornenl oo‘retl. lilon t\lth_ln the lln'on*s work keis$lotion as sti !o~ti.h in the Uro:n‘a Siltetntni oidurisdlctlor‘t, reer oivrhid'r is horse
by amos€dgod. and a amended by the tin‘on trom t'me to tina The St.ttamsnt oidur‘rsdtctlon ls inapper by tolerance into this ltgreemerrt The Ernpto;er shell assign
atl work described therein to its union-represented Leb-orer lnpirr,'eee and moniede the appropriateness of this essbrmnt. lteither the Ernptrryer r.or its sort assign-
rrrc-.'rts as worked under this .lgreement shall be stipulated or otherwise subject to adjustment Ur' Ni'l' ll-lr'rsdietio.\ai disputes board or mechanism except upon written notice
byend afeeollon ot the Urion The Empto,rer. shelter acthg as a contractor general moot or dmioper. shall not moot or subcontract emmett to be done at the site ot
construction alteration painting or repair of l bu'||d’tng. slru:turl or other work tro zoning within lho lowe-described iur‘sdlctlon ot the linton to any portiond corpora'don or
early notsigrratoryto and corrected by a collqu bergde agreement trott ute L|niorr.Ttss obligation allow lo al tiers of sobeont.re:tors performs-g work at the site ot con-

     

struction. when ore Eerrptoyer contracts out or euble\s any ot the work corning mhhln the abore»desortbed ie.rrlsdlettrer ot the Uriott. lsl\ai| asstm the ootlgr.oons of any suth

rubenntracto' ior pmrrgt paymeri ot unployees‘ wages md other benefis, boarding reasonable attorns,rs` less warned in enforce‘rg the prott;ione he;¢qt_

5. Fr‘nge Benet'rts. The fmcloyer agrees to pay the amounts that it is bound to pay under said Oo!»sotiue Bergelnlng Agreemtntsto the ileaith end \'r’eifm Departmerrt
ot The Construction aro Benerel Leborers‘ Dtstrlct Council ot Chicago and 'r'i:ki.`ty. the Laborers' Frnsion Fund (irrotuoing Laborers' fare ss Barreftt Funds]‘ the Fo!VlEey Bertefti
Funds. the Construction and Gemrari taborers‘ Dlstrt:t Dounct| of Chlcago and lr'lclnly Ar.prentfce and training ‘fnrst iur\d, the Cticzgo rtru Lebonrs-Emptoyere cooperation
Educatlort anrt SLECEI"), end to al other rledgmted Urrlon-alt'allaled benerrt mo abor-rranaoemlnt tunds. mo lo become bond by and be considered e party to the
Agrsernerri.s and echreiions ot ir\rtt creating sav Trust funds as‘if l hld signed the original copies otthe Trust inetrt.\mmts l.nd moments iher'eto. fha Emptaylr ratifies
ard confirms the a portntrneni ot the Ernp|oyer Trusteea otto shal. together tenth their successor Trustees. car o'.rt the terms and cn\ottlons ol the Trust instruments The
ar layer turther a rrrr.s that slt pier cornrttttrtions paid to the Weitare, Pension and Trri‘rttg Fueds were made duly authorized agents ct the Emgicr,~er at ali proper rates,

etth the Et'rlpio,\er's interl to be boom ltythe Tn.)st Mreemenls md Oc&eel?re Bargak'.|ng Agreemtnis in lttect\tr'hon lite contributions ware hude. unloadedng the
report form to be a sutltdent ioslrwnrn't h vrrlt‘ng to bind the E rio tire apgocable egreamen'ce. ligon minn notice to the Emptryer, the Un'on may messer the mini-
mrrn surety bond to an amount r.oi exceeding one hmdrtd thor down utters necessary to ensure Empioyercorrrpfitnoe with its ob!gaitons.

Where l.abore rt covered by t.h\s Agreerrtenl norm mark outside the chicago erea. the Emdoyer shaft ltcorered tnder a local iiUttr\-alt'rl£eted labor agreemth the
lrea. contribute to lhl local fringe benefn funds h amounts set forth er the local agreemnt. Gtt'renstee, l steal rerrit al hinge hereto fund oorrtribr.tims ir\ the amounts
andto thstrnds amou‘eld underlhlsl.grumert. *

S. i'r‘ages and industry Fonds `l`he Ernptcmr shall pay eli the negotiated homiyu‘igee. fringe benefit and kousir§turtd cottribtn.'ons lt ls bound to pay under the lp|:ll-
ceote Do¥seollrre ltergalrtng Agreerr.ents. bonding where apt:oicaltiel contributions to the Chlcago-A.res L‘£CET and des noted labor-management and indus advancement
furds. exceptthst no corteribul.ior\s ehel be nude to tricth mass consented to and upon nritterrdirer:ttorr from the UrtlorL At lddl\orrel wage rates. dues ctr |‘t. and fringe
benefits theme negotiated or become enecth'e after l.iay 31.200!:1\1‘|1:1 incorporated hlo this Ageeerrrent. The l.lreon expressly re series its sole right lo allocate and appor-
tion uch meal total economic release `

7. Contrad EoloecemenL .l.‘l grievances arising hereunder shalll at the Urtion's discretion be lr.oml'ttod to the Gh‘olgo iiisl.rt':tGounctI Grlmhce Conunlttcl for final
and binding disposition let leu of ar'rotlter grievance committee Shor.td the Emptoyer ial tc comph' within ten ttO) da with any birdi'rg grievance amrd. whether by gr're‘r~
anne committee orerbd'elflon, lt shed be table for sl`ootit and legal fees §*rol.rrted by the Urion to enforce the amrd. otwithstanding limiting to the contrsay. rrol.t'lrrg here-
i'r shall trott the tier'on‘s right to elrod or withdraw its rr\eer'_rbere because ot nonpayment ot wages erd'or hinge benetit oonlrlt:rutlr:rrtsl taken by theE layer to tlme.y rent
dues to the Union, subcontracting in notation hereofl or noecomrllanoe britt a oindrng grievance lmra The Eerrpturefs 'r’oiatton ofrry provision of s paragraph writ gl'.1
the Unlon the right to tate any oihtrteretui and econorr‘ric eclion, tracie.iding but not limited to el remedies atiaeror louity. tile npressly understood and agreed that th'e t.lroon's

right to tate economic action ls in rodlton te, and not in leo ot. ls rights wderthe gilmore procedurel Where mosseary to correct contract tiotrtloru, or\ttere rio accepe-'

air-te stremd is currently empioyed. the linton guy appoint end piece a steward lrorn outside the wor'dorcc at al lois eites.

8. Sec>cessors. lrr the start ot lro' ctunos lo the omenhid, merugenurrt or operation ot the Errgioyrr‘s buttress or eubstrraiia.iy alt ot ls assets, try sale or other-
rr'.se. lt is agreed that as 1 condition ot ru~;h sa\e or transter that the nevr carter or manager whether corporate or ltdt'r'drn], she.l be tony bour~rd tr/the terms and conditions
ottlusegrerrnent'n~re£mptrr,'ereiul groridr noteesthen ten [10) days priormttten notes to the tit-ion oftha sale ortransterand sham obligated toreltupenses incurred
bylhr tlnlontn entoroalhe terms oithls paragraph _ . _

9. Trrrrrtr\at.torr. Ti-eslrgreemrot ebel renu.\ntn ltdth moment trom.lune t. 200! turtesr dated diligently beto ) through l.tey$t, 2006.1od sheltocntinue there-
after unless there has been gh'envrritten notice lay certified mall by either party herato. reached no less llun slaty{oti] n more than rinety (B\i) days prior to the wharton
date. of the desire to mod¥y or intend this Agrle_emni through ne tons. ia the absence of elicit noiicolhtr Employer the Unlon agree to be bound the nm area-wide
negotiated agreements rrtttr that-rebut meantime bcargorating m into ties Agreerrsrrt arro'e:dendt~ig this Agr'aemrrt for tire iba ot the nearly rragoti agreements and
lhereatter, urEess and trail tlrrteiy notice of termination ls given §§

ttJ. Execution. The Empioyerec.lmontedges end accepts iacctmte slgnat'ure.ron thil contract se d they werei .e o tolls naturee, The E ' rturther acxnont~
edges receipt ot a copy ot the corrpiete Jo‘.nt warrants - j 69 h mm

 

nasa ….u_@_i_. `

- n ' driqu C¢w‘$/-
exempt ¢{(;3 j remote-mi
utom'r.cear unnurro._&_b_?_ rem uo.-. ‘

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By. `w\__c-r m _ B!'- izaaqu jV”/§A"j
f'~* 2 ca l"r'l realm rod trust
consultation pro set-em negates g § o ' _
oistnlct caution or more mo vrclrrm' o }_\ m ' 075/§
, a g ___ . 96 “l
m Frm¥it]'rry. resilient L$oretlry-Trlassnr rf N < //730q -SG' C`O'US//W[
.\ ; z : -c g Lj/ (Addl'ese) _
BY' rents P century strum _- H 7 m ("L/§J H' éozjg
_- 1 ?*tA/‘P - tornl sure and zrp com
Foromreueeoar¢ _ 7?3' 95§' )9/9’7
‘ ' neuphorrerroq

\¥Hl'f'£ - I.OCAL UH[Dll CrUU.RY - TRUBI fUHD FillX - DlSTIilGT Cl)lfllCiL BDLD - EHPLGYER

_U@>

 

Case: 1:19-cv-00407 Document #: 1 Filed: 01/21/19 Page 15 of 30 Page|D #:15

Ex

 

 

 

Case: 1:19-Cv-OO407 Document #: 1 Filed: 01/21/19 Page 16 of 30 Page|D #:16
lNSTALLivnrNT NOTE

'l‘lrls installment Note ("Nole") ls mode between tire thm'ers' Perrslrm b`rrml (“Ponslrm Furrri”}, the Lnborci's’ Woll`rri‘o thread oi`
lite ilenlllr strict Wclfnt'o Dcpar'tnront of lbo Construction and Gnuei'nl Lnbm'cr's’ Distr'fct Council ot` Clrlcago and Vlclrrlty neill tire

Rctlrco llorr|ilr arrrl Wcli`m'o Ir`urrd (‘chll`nre Fumls" or collectively tt_rc "_Ir`_u_nrls_"), t_lro_pn_r'ltn_s of tlro first pnijt, _nr_irl_l)urilg_n_n

Consir"ue`tlg`} 1 (tlre “Conqrnr\y”), tire parties ot tire second pnr't. "

WHEREAS, tlro Corirpariy ims nl all a'oIovnrrt times been party to n collective bni‘gnlrllrtg agreement (“CBA”) wills Locnl
_2_§2 ol` tito Construction mrrl Genee'nl Lal)m'er's’ Dlstr~lot Council of Clrlcngo and Vlctnlty, \vlrcrcmrrloi' lt ls obligated to make
certain contributions to tlro above-named Furrrls, as well as to tire 'I`s‘ntrrhtg Frrnti, on belian ol` its covered ernployees, mrri to
submit payment ol` nil onlpfo_vco union rlues:

WHEREAS, tlae Com_pmi)' has tolled to timely pay certain contributions owed tuttle Frrrrrls for ttio audit por'lurl of hqu t,

2012 through Sc|iloutbcs' fill, 2014 plus A]rrtl 3016 throuth At_rgust 2015 restrittpnec rcnoi'te.

WHEREAS, tire Company lens failed to remit nil errrptoyce union dues in thc Frrricls, as the designated collection agent for
tire Construction mut Gorroi'nl Lat)oi'oe's’ Dlstrict Council ol` Clrlcago alert Vlclrrlty, for tire audit period of Mny 1, 2012 through

Soptombov§tl, 2014 |r|qs Apt'll 2016 through alar_gusl 2016 r'orrtlttqrrcg regentsl

ti'HEREAS, the Company desires to pray all delinquencies owed to tim Ir‘rrrrris, to pay all hilton rlrrcs owed to tire

 

Construction rand Genet'al Lnlrorr:rs’ Dlsh'tct Council of Chlcagu and Vtclnity, together with liquidated clnr\tngcs, alert irrter'est, ns '

set forth below and further desires to restrain current in its obligation to pay contributions to ttro Frmr|s.
THE PART]ES HEREBY AGREE as foilo\t'st
l. T|\o Corispar\}r will prty Séé,'ldg.§ll lo tire Healtlr hurt Well'nr’e Frrrtrl (compr|sed of $43,178.44 hr dniirrquorrt

contributions, $li,ll?.lt¢i tn liquidated rlnmrrgns neill 814,964,12`111 irrtoi'cst] (brrscrl orr nn lntos'ost rate 01`12%}. The _

Company will po_v 312,091.56 to tire Rollr'cc Henltlr mut Well`m'o literal {compr'|eoel ol` $2,§53.63 in delinquent
contributions, S§_,fi¢_ll.dt`l in ltqilldnterl_rlmnnges neill $1,2.91.33 in lrater'est). 'i`lrn Company will also pay SGG,Z§G.§_»_| to
the Penslort FumI (corl\pa'tserl ol` $39,`753.3g iri delinquent contributions, 37,175,33 in liquidated damages and
-812,711.5 9 tri intoe'ost). All of these treatments shall bo paid according to lite schedule described below in paragraphs 3
and 4. `

2.. The Company will also pay 32,352=78 to tires ’l‘r'alrrtng Il‘urscl (r:orrlprlsod of SL,‘)BG`.`!Q in delinquent contributions,
Slg§,§l in liquidated elmorech nnd*$§28.i}1in lntcrest), Si,492.‘)3'tu ttro LECET I?uurt (corsrpr'fscrl of SL,EJZ.ZQ in
delinquent contributions, SlZ$,Z§ in liquidated damages mut $131,49 in lntercst), SZ,'_I` 48,29 to tito LDCMC Fund
(compvlscrl ol`$g,280.25 leatlollnqucnt contributions, 3228.§3_ tri liquidated damages null Sg¢lll.tll in interest), Si'LZ_i to
tito CISCO Ir‘\rnci (cotrrprlseri of S§_§,,_’_I__G_lrr delinquent contributions, S§LB_ tri liquidated rlnrtmges and $_¢_t_,_$_? in lertci'est)
3339,14 to tire MARBA_ Fr_rnrl (corn|n'lsert of . 311.02 ira de|lrrquont contributions, $,Z_LL tri liquidated rlmm\ges nnri
331,94 tn lrrtr:r'ost) nmi 822,1'13.92l11 union dues (r:orups'lscd of 318,13'[,01 in delinquent contributions mut 34,036.91
its liquidated dnrrrrrges). Tlroso delinquent amounts strait be patel in their entirety at tito time tire Note is signed along
with tire moments dire in |)n\'ngi'rrpli 3.

3. Slmultrrucousiy with tlio execution of this Noto, tiro Coarrpmrv witt pay 847,150.27 of total outstanding lrrtiobicriraess,

excluding nolo interest alert including tlro delinquent amounts described above in paragraph 2, or So,lltlg.tltl to tire

Ho_nllli strict Wolf'ar'e I\’srrirl, S_§&_|J_BM to tllo Rotlreo Honltlr and Woll`m'o l?rrnrt mart Sii,tlllll.tlll to tito Porsslon Fuard plus

322.!_?3_._9§ to thc Drrcs limith 'SM to the LDCLMCC Frrnd, 81,492¢93 to lien LECE'I‘ Frlrrd, $Z,SSL]S to tito

'I‘r'ntnlrrg Frrrrrl, 347.21 to l|ro CISC() Fuml and S§,i_i,,ll,£l, to tire MARBA Furrri. Tlro nulorrrrt of$47,150.2‘f will be prrlrl

/ trt two |nstrrllrnorrta. Tlrn first irrstrrllr\rer\t of 823,575.14 is due Api'il 1, 2017, send tlro secured lrrstnttmcr\t of 523575.13
ls thin Jimc 1, 2017.

4. Ir‘oi' thirty-six (36) consecutive errorrtlis contritonolrrg on getty 1, 2017 aan ending orr gunn 1, gggg, the Corrrprmy will
_ pay Sl,d'l.’i.§tl per tunntlt to lite IIenlllr and Wclt`nre Ir`uncl, 3169.21 in tire Rotta'co Herrltlr meet Welt`m'c I¢‘imd nrth
S_I,Sllb.ll_§_ per month to the Ponslori Furrrl.

 

5‘ The Company witt remit all eravrrtcnts to tire thds* Arltrilsitstr'ntivc 0|'lices, which rtvo locntctt at 11465 Cor'mnk
Ronrl, Wcstclrcster', Illlnols 60154.

6. 'l‘tio Corrrpmiy understands and agrees tlrnt this Installmorrt Note is bnserl ott reports submitted by tire Cmnpmry to
lite Frerrrls mut that the l?unris reserve tire right to conduct mr nurltt, hr accordance with tim terms of tire collective
bargaining agreement mht tire Funds’ respective Agr'conrouts mut Doclnr'atlorts of Ta'rret, to rlctorrrrlno benefit
contribution cnnq)llar\ec for tile time period covered herein rrrul further reserve lite right to collect any unpaid
contributions, union dues, lntcrcsi, liquidated rlamages, anrl audit costs as shown on said nrrrllt.

 

  

 

 

Case: 1:19-Cv-OO407 Document #: 1 Filed: 01/21/19 Page 17 of 30 Page|D #:17

7. The monthly installment payments made pursuant to this Instaihnent Note shall bo considered “centrlbutions” as
defined under the terms of the CBA and the Funds' respective Agreements and Deciaratlens etTvust. Ii‘ the monthly
installment payments are not paid by the 30"’ day following the date on which payment should have been received,
fll_e__ll_lonthly installment payment shall be considered delinquent and eli charges which apply to tile late payment el
_eontrit)ntle_i_ls under th_o_tern_is ei` the CBA_ and t__h_e l-`_unds’ respective agrcen_te_nt_s and Declaratle_ns of Trust shall_
appiy, iltelttding',` but not limited to, the assessment oi` interest and liquidated tialltrige`s, l'l`uriher, in the event the
Company falls to timely make any payments described in this Note. Ali amounts described in paragt'apit'l herein
shall_hn_n\ed_leteiy become due on the 30"‘ day following the date on which payment should have been received by the -
Fund’s under the terms oi` this Note. In such event the Company further agrees te pay all atternoys’ fees and costs
incurred by the Funds in any action to enforce any part of this Note.

8. This installment Note is conditioned on the Company staying current on its obligations to the [?un¢is and Distrlct
Council nutter the terms ot` tile collective bargaining agreement and the Funds’ respective Agrcemeuts and
Bcclarations of T'ust. ]n the event that tile Company fails to maintain its obligations under the terms ot` the
collective bargaining agreement end the Funtis’ respective Agreements and Deehn'aitons of Tr\tst, including, but ne
limited to, its obligations to submit timely contribution and dues reports and to make timely contribution ami dues
payments by the tenth day following the month in which laberers’ work was perfermed, then the Funds shall have
the right to accelerate and collect all amounts due under this installment Note, pins payment oi` ali attorneys’ fees
and costs incurred by the Funds in any action te accelerate this lnstallmont Note.

9. The Parties acknowledge and agree that any payments by the Unlen provided i'or iu this Agrcement tully comport
with 29 U.S.C. § 186(c)(2) and that they involve the eempromlse, adjustmont, settlement or release et` a clailn,
compiaint, grievance or dispute in tito absence of fraud er duress.

10 The Company fm'thev agrees te obtain and maintain n surety bond to insure the payment ei` wages and benefit

contributions as required under the terms of tile CBA.

ll The Company shall have the right to prepay the entire amount due under the Note prior to the date upon which
payment is due without penalty and without payment ot' any prccalenlateti Note interest that has not accrued as of

the date full payment has been made. _ /,?r/?£<;'é/

f ' ,{~
The Partics hereby agree to these terms by their execution hereof on the 'Z day et` the é'j¢ / ,2017.

Dunigan Construction

By: /Z);i¥{z;{ é"':;.w;,é/‘L
'rtue= W}/r/;F,///.

I.aberers’ Ponslon and, La_i)orers’ Wcli°are Fund oi the Heaith and Weliare Department of` the Construction and Generai
Laberers' District Council of Chtcago and Vicinlty and ltettree Health and Welt`are li`und.

 

 

 

 

 

 

Case: 1:19-cv-OO407 Document #: 1 Filed: 01/21/19 Page 18 of 30 Page|D #:18

GUARANTY OF PAYMHNT AND INDEMNIFICATION

'_l,@.i:ff"</. ` twasz , (the "Guarautor"), to'a'ud for the br€net`it of the LABORERS’ PENSION FUND
ANl)-’i‘lll€ L ‘}l rRl§RS’ \VELFARE FUND OF THE HEALTH AND W'ELFARE DEPARTMENT O]i THE

C()NS'I`RUC'l Oltl AND GENERAL LABORERS’ DISTRIC'I‘ COUNClL OF CHICAGO ANI) VIClNlTY
(collectivcly, the “ands“).

WHBREAS, 127 nnigan Constr_uc lion (the "Company") has agreed to pay a total of 3161,758.47 to lite Funcls in
settlement of the alleged delinquent contributions owed to the Funds and to be paid under the terms of a Settlcment
Agreement and Installment Note ("Note").

WHBRBAS, the Fuuds are unwilling to enter into the Note unless the Guarantor executes this Guaranty: and

WHERBAS, the Guarantor has a financial interest in the Company and will be benefited by the Note:

NOW THERBFORBWHBRBAS, in consideration cf the foregoing, the Guarantor agrees as follows:

l. Gua\nuty ot` Paymcnt and lattenutii`ication,~ The undersigned guarantces, absolutely and unconditionally: ' `

(a) the payment when dnc of the entire principal indebtedness and all interest evidenced by the Note during the thirty~
six (36) month payment period including Intercst and liquidated damages for late or unpaid payments due on the Note;
and (b) tile full and complete payment of any and ali fees and costs incurred pursuant to default under terms of the
Note, whether litigation is involved or not, and if involved, whether at the trial or appellate levels or in pre- or post-
judgment bankruptcy proceedings In enforcing or realizing upon the obligations of the Guarantor hereunder (the
obligations of Guarautcr under this Paragraph l are collectively hereinafter referred to as the “Ol)ligatioas”). The
Guarantor also agrees to be personally liable for all monthly benefit contributions, union dues and!or wages owed from
the Company to the Funds, the District Councit, ali ancillary fnnds, aud!or the participants that are due at the time the
Note and Guaranty are entered into andfor are incurred and become due and owing for tile duration of the Notc,
including all intet‘est, liquidated damages, audit costs, attorneys’ fees and costs.

2. Continuing ('luaranty 1. 'l`his Guaranty shall be a continuing Guaranty, and shall not be dlscharged, impaired
or affected by; (a) the existence or continuance of any obligation on the part of the Company with respect tc thc Notc;
(b) any forbearance or extension of the time of payment of the Note; (c) the validity or invalidity of the Notc; (d) any
defenses whatsoever that the Company or any cf the party thereto may have to the performance or observance of any
term, covenant or condition contained in the Note; (e) thc existence or non»existeuee of the Company as a legal entity;
(i) any limitation or exculpation of {other than the payment and performance in full ot` all cf the Con\pauy’s
Obligations) that Guarantor may have as to his undertakings, liabilities and obligations hcreunder, including any
defenses based upon any legal disability of the Company or any discharge or limitation of the disability of the
Company, whether consensual or arising by operation ot` law or any bankruptcy, insolvency or debtor~reliei`
proceeding cr from any other cause, each and every such defense being hereby waived by the Guarahtor. Howcvcr,
this Guaranty shall terminate upon the Note being paid in full.

3. §§ alvcrs-. Guarantor waives diligence, presentment, piotest, notice of dishonor, demand for payment,
extension ot` time cf payment, notice of acceptance of this Guaranty, non-payment at maturity and indulgences and
notices of every kind not provided for under this Guaranty. It is the intention of this Guaranty that Guarantor shall
remain liable as principal, notwithstanding any act, omission or thing that might otherwise operate as a legal or
equitable discharge cf Guarantor, until atl ofthc Company‘s obligations shall have been fully paid and performed

4. Sttbt'oga,tioit, Notwithstanding anything to the contrary elsewhere contained herein or in the Notc, the
Guarantor(s) expressly waive with respect _to the Company any and ali rights at law or in equity to subrogation, to
reimbursement, to exoneration, to ccntribution, to set off or to any other rights that could accrue to a surety against a
principal, to the Guarantor against a maker or obligcr, to an accommodation party against the party accommodated or
to a holder cr transferee against a ntalrer, and which the guarantor may have or hereafter acquire against the Company

l

 

'l/iys G_u_ara_t ty __,('__‘_G_t_ln_ranty") _is_ n\_a_r__lc ._a_s of _ /1/¢'-’/£/¢£1‘-_(/ "/ /ZO/ / , by the undersignedl _

 

 

Case: 1:19-Cv-OO407 Document #: 1 Filed: 01/21/19 Page 19 0130 Page|D #:19

in connection with or as a result of Guarantor’ s execution, delivery and/01 pe1forn1a11cc cf this Guarauty ortho Notc.
'I‘_h_e _G1_1_a1"a1_1to1 agrees that he 01 she shali1_10111a_v_e_01 assent a__n_y such rights aga_h\s_t_ 1110 Cc_tnp_rn_iy__ or i_ts_s1_1ecess01s_111_1d_ _
` assigns or any othe1 pai1y (includiu`g any surcty), either 1111 cctly 01 as an attempted set off to any action commenced '
against the Guarautor by the Company {as borrower cr in any othe1 capacity) 01 any other person.

5. ij_g_ep_e _1_11,111 Ohiig_tttion ts_` The Funds may enfotce this Gutuanty without that resorting to or without i'1st
having recourse to thc Note; ptovlded, howcvcr, that nothing herein contained shall 1)1ocludc the Funds from suing 011
the Note 01 flom exercising any othe1 tights; and the I~`unds shall not be rcquhccl to institute 01 prosecute p1ocecdings
to 1ccov01 any deficiency as a condition of any payment hereunder or enforcement hereof.

6. Aecei_erat_i<_)n\ In the event that payments due under the Note shall be accelerated, the Guarantor‘s
obligations hereunder shall also he accelerated without further notice from the Fuuds.

7.jift`ectofBa;1|11n1,LL Thls Gnmanty shall continue 1111`1111 force and effect notwithstanding the institution
by 01 against the Company of bartlnuptcy, rcorganization, 1eadjustment, rcceivelsidp 01 insolvency proceedings of any
natulc, 01 the disaffiunance oftheNote' 111 any such pr,occedings 01 others.

8. 'I`grlnination. This Guan=inty shall remain 111 tidi force and effect as to the Guarantor until ali of the
Co)npany's Obllgatlous under the Note outstanding shall he finally and irrevocably paid 111 futl. Paymeut of all ofthe
Company’s Obiigations from time to time shall not operate as a discontinuance of this Guarauty. If after receipt of any
payment of ali or any part of the Company s Obligations, the Funds are fol any mason compelied to sur"tendcl such
payment to any person 01 cntity, because such payment is determined to he void or voidable as 11 preferencel
impermissibte set oft`, 01 a diversion of trust 1`111111,01 fm any reasou, this Guaranty shall continue iu full force
notwithstanding any eonnact action which may have been taken by thc Funds' 111 reliance upon such paymeut, and any
such contrary action so taken shall be without prejudice to the Ih\nds’ rights under this Guaranty and shall be deemed
to have been conditioned upon such payment having become finat and h'revocahle.

9. The Cot_npany'_s s_i_‘_’_il taneial Couditiou. The Gualantol assumes fulllesponsibility fot keeping fully i11t`o1111ed
of the Company’ s financial condition and all other circumstances affecting thc Cornpauy’ s ability to perform its
Ob|igations, and agree that thc Fuucts will have no duty to leport to Gna1antor any infounaticn which the Funds
receive about the Company's financial condition or any circumstances hearing on its ability to perform

10 §x[;cn§es , The undersigned ag\ces to pay and reimbutsc the Fuuds f01 all cost and attornoy' s fees, which
they may expend or incur in the enforcement of this Guaranty 01 any of the Company’ s Obligations under the Note.

11. _D_e_l_a _1_,__11111111111¥.9_1§9.111§11_1§§1 Nc delay or failure hy the Fuuds to exercise any right to remedy against the
Company or Guarautot‘ will be construed as a waiver of that right or remedy. All remedies of the Funds against the
Company and the Guarantor are cumulative

121 1311111111`g Bffggt. This guaranty shall incur to the henth of and may bc enforced by the Funds, and shall be
binding upon and enforceable against the Guarantor and Guarautor’s heirs, legal representativcs, successors and
assigns 111 the event cf the death of the Guarantor, the obligations of such deceased Gualantor shall continue in full
force nutt effect against his estatc, personal representatives successors and assigus. Without limiting the generality of
the foregoing the F1111ds(o1 their successors and assigus) may from time to time and without notice to undersignedl
assign any and uil of their rights under this Guaranty without` 111 any way affecting or diminishing the obligations of the
undersigned hereunderl who shall continue to remain bound by the obligated to perform under and with respect to this
Guaranty as though there had been no such assigtnttent.

13. ‘Qet`au]t, The Guarantor hereby authorizes irrevocably any attorney of any court of record to appear for
him/her in such court, at any time after thirty (30) days notice after default 111 any payment due under this Guarauty,
and confess judgement against Guarantor, after ser vice of notice of the claimed default, t 11 favor of the thds for such
amount to be unpaid and owed thereon, including luterest, liquidated damages and reasonable cost of collection
including reasonable attorneys’ fees. The Guarantor agrees to waive and release all errors which may intervene in any

2

 

 

Case: 1:19-Cv-OO407 Document #: 1 Filed: 01/21/19 Page 20 of 30 Page|D #:20

such proceedings, and consent to immediate execution upon such _indgement, hereby ratii`y and confirming all that said

attorney may doby virtue hereot`.__

l¢i. Warraut_i_e_s_._ Guarantor makes to the Iiunds the following representations and wan'antics:

 

(a) Authorigation. Guarantor has full right, power and authorization to enter into this Guaranly and
carry out his obligations hereundcr.

([)) ,l_\_to Coni`i_ic_t, The exectttion, delivery and performance by Guaranior oi` this Guaranty will not
violate cr be in conflict with, results in a breach ot`, or constitute a default nnder, any indenturc, agreement cr any other
instrument to which Guarantor is a party or by which Guarantor or any of his assets or properties is bound, or any
order, writ, injunction or decree of any court or govermnental institute.

(c) l,itigution. There are no actions, suits or proceedings pending, or to the knowledge of Guarantor,
threatened against cr adversely affecting any Guarautor at law of in equity er before or by governmental agency or
instrumentality that involve any of the transactions herein contemplatedl or the possibility cf any judgment or liability
that may result in any material and adverse change in the financial condition oi` any Guarantor. Guarantor is not in
default with respect to any judgment, crder, writ, in_it\netion, decree, rule or regulation of any court,

(d) ,B,nt;<,)_r,ceabllilyt Thjs guaranty is a legal, valid and binding obligation ef`Guarantor, enforceable in
accordance with its terms, except as enforceability may be limited by applicable banirt'aptcy, insolvency or similar
laws affecting the rights of creditors generally

15. _Botigos. Ail notices or other eenununications required or permitted hereunder shall be (a) in writing
and shall be deemed to be given when either (l) delivered in person, (ii) three (3) days after deposit in a regularly
maintained receptacle of the United Statcs mail as registered or Certified niail, postage prepaid, (iil) when received it`
sent by private courier scrvicc, or (tV) en the day on which Guarantor refuses delivery by mail or by private courier
scrvicc, and (i)) addressed as follo\vs:

   

In Case ofGnarantor t In Case of the I~'nnds:
,_1 j 1. Coiieetion Counsei
_‘_ r?d:fj r.o»‘ -"$ ,0 Keiiy Carsou
_ ` "' laborers Pension and Weli`are Fttttd

 

 

':/?d} ,Mc)" d?’/¢L Sub Ol`iice

_m d _ -
ri/r/ §§ § Q- as §f}" 111 w nelson and srs 1415
t_ ciang 11. coast-ascs

or such other addresses as may from time to time be designated by the party to bc addressed by notice to the other in
the manner hereinabove provided

16, Attgiltlonaiir¥_a.iit§i‘nt Gaarantor expressly and unconditionally waives, in connection with any snit, action
cr proceeding brought by the Funds on this Guaranty, any and every right he or she may have to (1) injunctive relief,
(ll) a trial by jury, (iil) interpose any counterclaim therein and (IV) seek to have the sarno consolidated with any other
or separate snit, action cr proceeding

i’]. Sev`§rnbility, lt` ali or any portion cf any provision of this Guaranty is declared or found by a court of
competent jurisdiction to be unenforceable cr null and void, such provision or portion literch strait be deemed stricken
and severed from this Guaranty and the remaining provisions and portions hereof shall continue in Fnil force and
eti`ect.

 

 

Case: 1:19-Cv-OO407 Document #: 1 Filed: 01/21/19 Page 21 of 30 Page|D #:21

18 A
interpreted under the laws of the Stal`e 0f1ll1no1sther`a`nto1‘, in order to induce the Fu`nds to accept this Guarnuty and
entc1 into the loan sglcelncnt, and for other good and valuable consideration, the receipt and sufficiency of which
hereby is ackno\vledged, agrees that ali actions 01 proceedings arising directly, indirectly or ethel wise in connection
\vith, out of§l related to or thom this Guaran shall be Iitigated, at the Fund’ s sole discletion and election, onty 111 courts
having a situs within the county of Cook, Slate of Iltlnms Esstern Divislon. Guamutm he1et)y waives any light he 01
she may have to transfel or change the venue of any litigation brought against him l)y the F1111ds on this agleenlent in
accordance with this paragraph

 

19. f_I`i_m'e _13 t_)l`_ the I_!s's'ence. ’I`ime is of the essence of this Gua\anty as to the performance of the undersigned

20 Death of 11 Gua1`1`u`111'1`1 In the event of the death of Guaranto1, the Funds shall have the right to accelelate
the indebtedness evidenced by the Note unless, within sixty (60) days of his death, Guarantol' s estate assumes his
obligations hereunder by an instrument satisfacto1 y to the Funds and delivms to the Funds sectuity for pe1£`o1111auce of
such obligations satisfactory to the Funds.

IN WITNESS WHBREOF, the undersigned Guarautor has executed this instrument as of the date and year
first above 11_111‘itton.

.} ` VR'
¢7_/;2/)1¢“' E'”ZW/.»; :»¢<e-./

'S'ociai Secnrity"Numuer

Dste: /i’:()f£i{.'/f ‘ § "/_'2§1//['

Assaovsn ss To nom AND sUBsTANcs
on nerALF 011 ouAsANToa;

 

Dated: `

 

"lu.ahto Laiv chue_ This Guarauty im_d the uaosact\ons evidenced hc\ei)y shall be oo11s1111cd and

 

 

Case: 1:19-Cv-OO407 Document #: 1 Filed: 01/21/19 Page 22 of 30 Page|D #:22

NO SSN REPORT

Revised December 3, 2018

Dunigan Construction
445 W 79th St.
Chicago, IL 60620
Employer Number:31005

October 1l 2014 through Segtember 30, 2016

   

 

 

Case: 1:19-cv-OO407 Document #: 1 Filed: 01/21/19 Page 23 of 30 Page|D #:23

LEGACY

PROFESS|ONALS LLP

. . cramth Pua_ucAc_coumAms _

To the Administr_ator of
Pension and Welt`a_re Funds of Construction and General
Laborers’ District Council of Chicago and Vicinity

Re: Dunigan Construction
Reporting Period: October 1, 2014 through September 30, 2016

We were engaged by the Board(s) of Trustees of the Pension and Welfare Funds of Construction and Generai
Laborers’ District Council of Chicago and Vicinity, (the Funds) to assist you in determining whether
contributions to the Funds were made in accordance with the Collective Bargaining and Trust Agreements
during the above referenced reporting period.

The management of Dunigan Construction is responsible for making contributions in accordance with the
requirements of the Coilective Bargaining and Trust Agreements.

This engagement was performed in accordance with Statements on Standards for Consulting Services issued by
the American Institute of Certitied Public Accountants. We were not engaged to, and did not, conduct an audit,
the objective of which would be the expression of an opinion. Accordingly, we do not express such an opinion.
Had we performed additional procedures, other matters might have come to our attention that would have been
reported to you.

Our procedures and findings are included in the attached schedules

The findings of this report should not be construed as an endorsement or ratification of any of the Employer’s
contribution practices The findings are based solely on those documents that the Employer provided to us. We
have not been retained to provide, and do not provide, any interpretation or advice concerning any terms of the
collective bargaining agreement between the Empioyer and the Union or the terms of the Funds’ respective
Agreernent and Declarations of Trust. All questions concerning the Ernployer’s contribution practices, or any
contributions or benefits-related issue, should be directed to the Union or the Fund office No failure to note an
exception to any of the employer’s contribution practices should be construed as a ratification of such practice
or waiver of the Union or the Funds’ ability to chaiienge such practice in the future

This report is intended solely for the information and use of the Trustees and Administrator of the Pension and

Welfare Funds of Construction and General Laborers’ District Council of Chicago and Vicinity, and is not
intended to be and should not be used by anyone other than these specified parties

GYM ')D,.;&,,,' ¢,.,...,é° zero

Westchester, Iilinois

December 3, 2018

4We$ibr00k Corpo{aie Cenier | Suite 700 j Wesfchesier,iL 60154 ] 312-368»0500 [ 312»3680746 Fax ] v@§.§gacyggas.com 2

 

 

Case: 1:19-cv-OO407 Document #: 1 Filed: 01/21/19 Page 24 of 30 Page|D #:24

LEGAC‘( PROFESS|ONALS, LLP

__ continuationanlNEoRM_AT_lQN_.s_ngET._. ._

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EMPLO\"ER NAME Uunigan Construction EMPLOYER ll 31005
ADDRESS 445 W 79th St. PHONE ii (??3) 723-2063
C|TY/STATE/ZIP Chicago, lt 50620 FE|N il
DATE OF CONYACT No\rember B, 2016 AUD|T F'ER|OD October 1l 2014 through September 30, 2016
CONTACT*S NAME !o|ynn Pa\,rton T|YLE Flnanctai Adminlstrator
PERSON FUND lS TO CONTACT SAMF_ AS ABOVE TlFLE SAME AS ABOVE
ENT|TY T"{PE CORPORAT|ON F|ELO REPRESENTAT|VE Rocco Marcel|o
MA|N BUSiNESS ACTlVlTY Masonry Contractor AUD|T DAT€ December 13, 2016
AVERAGE NUMBER OF EMPLO¥EES: 22
AV£RAGE NUMBER OF CHlCAGO iABORERS: 6
AVERAGE ANNUAF. GRO$$ REV£NUE PER YEAR: $ 5,833,160
OWNERSHiP-PR|NCIPALS _`l'_i_`i:L§ § ADDRES§
Rodney Dunlgan 100% 445 W. 79th St Chicago, ||llnots 60620

 

 

 

BANKENG FACEL!`HES USED AND ACCOUNT NUMBER:

DOES EMPLOYER HAVE lNTERES? iN OTHER OPERAT!ONS ?

iF Y£S, LIST NAME OF SAM£

Urban Partnershtp Bank-XXXX
Chase Bank~X>tX>t

[:| YES NQ

 

 

 

 

Case: 1:19-cv-00407 Document #: 1 Filed: 01/21/19 Page 25 of 30 Page|D #:25

|S EMPLO\"ER A M£MBER OF ANY TRADE ORGAN|ZATlON/ASSOCiATlON?

 

 

 

 

 

 

 

 

_. .--.-.-_-l:ivES- - -- .{Jno-
|F VE$,_ L|S¥ NAME_O_F SAM_E __
AUDlT Sl`i'E (EF DEFFERENT FROM EMPLOYER'S ADDRESS‘,\: 12300 S. Page $i'.
Ca|umet Park, it 60827
(Employer's New thce}
ALL REQUERED ACCOUNT|NG RECORDS WERE AVAilABtE WiTH Tt{£ EXCEP'E!ON OF: All required records were provided.
`r
BRIEFLY DESCRIB£ iii£ NATURE OF THE DEUNQUENCY, |F ANV: The employer made clerical errors. The employer failed to report

 

seyerai months of contributionsl There were several occasions when an employees payroli was less than their quarterly taxes. The were multiple occasions

when an employees time card had more hours than their payroit. Two unverified employees were lnctuded in our report.

 

 

 

 

BIO YOUR EXAM[NAT|ON UNCOVER ANYTH|NG SPECiAL OR UNUSUAL WHlCH SHOU LD BE BROUGHT TO
Ti~tE ATTENTiON OF THE FUND COUN$EL OR O`YHER lNTERESTED PERSONS?

res ij rio

|F YES, EXPLA|N: When an employees provided payroli was iess than their quarterly tax document we divided the diiference in
wages by the employees wage rate at the time to come up with additional hours worked For examp|e, an empioyees SUTA wages were $19,332.50

and payroll wages were $19,028.50 for the quarter. ($19,332.50-19,028.50=$304, $304/$38=8)

 

We noted Frequent ATM and cash withdrawals during the audit periodl

 

Reyision necember 3, 2018 - The report was revised to remove hours and wages for Aprl| 2016 through August 2016 for members included in a

settlement agreement

AUD|?OR: jeffery i-latcher

 

 

Case: 1:19-Cv-OO407 Document #: 1 Filed: 01/21/19 Page 26 of 30 Page|D #:26

 

._oa_u~mx dated
mmc~-m~e aec
38 tm eaaea>oz

eop>me cc>“o_.

raymond

nuco.._oo_oe.

Uuue¢cou mo open

hvo~o$cou conoco

22 rem §eaawm egger 32 .H ..Souo
32 § ..BESS
mco.nm

conuzb»cou cmmmcso

n norma u_.v:<
"xns< wo gmc
nn eu>o_nEm

~oEmz ..o>o_n_c._m

 

 

 

 

 

 

 

 

 

 

 

 

mm.mON`¢m m ann »e:oEq _m~o._r
m~.@mh_@ m § esa
mm.hmm .m wuc:“_ _mo.._:ou Umb£a _w._o..oam._ 3 notach HeuE>mn._unc_.. m_._om>oen_ usi
- .m mecom o._§v>> ven caused .Ew`_onm._ op natqu HcoE>mSwvc: M:om>~:o_ usi
mm.mcm`w,m m duane oam.:m__s_ nom eo,v.=oa .»._a:onm._ >n evanme wou._m.._u 32 m:om>oeo mci
e~.mmd§ w - bosweth m Hm.mwm_d m om<.§§. m - w m _B£
©H.mm.htw t mm.mmm Hm.Nm mm.mo.w.h - ww:n_ mc§eo>>
mm.mmm - mm.mm ~.m.m\. md.¢w\. 1 uu_>_._uo._
N\r.m.nm - mm.mm mq.om §§de - §qu
wm.m~ - wm.m mem mm.m.h - Oum“u
wm.HwH 1 mm.mm mm.om mO:SH 1 ~E_
333 - mm.~w~ m~.HNN mH.mE - mezei
mn..~.~mt\.m - mm..hmm_m o@.m.§_¢ mw.w,motmd - commcmn_
mm.mm.md.h - ¢H.mmm~w oo.o\tw:m m~..\.mo@ th_c.m£ we mrw>>
dm.owm`mm t Hh.mmm`m m.n.md¢_¢ mm.Ommth - hm>no$ membw>>
U_.._D PCBOE¢ ._N=CD
om-NmHt~.mN . - Oh.mmm`m.m Ow.mm¢`m Oo.m®waw.hm t vmtoawm FOZ mwmm>> mm:D
mw.mwm`h - om-¢mm om.vmd mh.wmm`m , thoamm woz m.§ox _mQ:Q
mm.mmm`~ - Om.¢mm Om.mg mm.@mm€ - _uw~._oaom ~oZ manor wmata
com m.HQN hHoN w.noN mHOw guam mHQN mc_._ucw ._mQ> _mumE
mmwo.m. ¢Hm-m. ..Hm..m ...mm-m ..Hm..m ¢._.. m-m ¢.nm¢m

 

 

 

 

 

 

 

 

emm> owe mmocw._mt§ u5 coc£=ocoomx

=ocsoo §§me _m._meogm._

 

 

 

 

 

hu.wom.m - - t l Ow.mm hm.mwo.._n mm.o._..otm do.om.w_q t . t t ."<PO... ._.mem

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case: 1:19-Cv-OO407 Document #: 1 Filed: 01/21/19 Page 27 of 30 Page|D #:27

mm.mmmte . . . - P`,.m~ ¢m,mmm qm.m§.:" mH.eHm~H . - - - _Nm~.m wong marao>»
wo.moe - - - - ~m..m ¢w.om mo.mmH mm.¢m~ - - - - NH.om 853qu
mm.mmm . - t . ~H.H mm.~m mh.~m mm.mm. . - - - ho.om wmqu
mean . - . t . - o¢.o moa . . - - S.ow oumG
mm.oH . - - . , - om.~ mm.h , . - - B.om aaa
R.Q. . . - - . - 32 ma..mm . - . - 33 aeee»
oh.qutH - - - - - - om..vod om.m.mo\n - - - - N.n.o.nw commcwm
S..Sm . . - - . - 3.§ 369 . . t - om.mm adams eea..aas
mo.~$rr . - . - - . o~.mmm mw.~a.o.a - . . - wm.mw Ao>__u<a aa_eao>>
om.mmm.mm.n - t t , oo.wom oo.mnm.w~ om.hw\._om co.mmm.mv - . - ¢ mumna$ _Bo.a.
codeth -. - - - 00.3 oo..a.mh Qm.m~m.n om.maa-.a - - - . »a:or 33 _Boa.
omH§ . t - , - - code Qm.ho.n - , . - manor mw cram _So.a.
. ....a_ao§a.aov aaa nuv._soaa_ co aec aa.:.._ a__o.i_aa. eo.
oo.wi..mH oo.o~m.H oo.m.$.w oo.m§.m womm>> 33
S.mmm code oo.~m~ 363 na=or $_.ao omazdmad to_m:aa
- . mazer mmctm
om.~oo`md oo.wom oo.owd`e omame oo.w¢m.m mom~>> 330
362 33 362 comma oo.~e_r. manor man asa_$ .¢Ew._.zwx
- manor wmata
om.mom`§ . oo.¢m~$ om.e~m.w oo.omm.m pome anna
om.~§. . oo.m: om.w§ eqde mauer done ._3<¢ Um:.éae
l manor award
oo.mmm _H d . oo.mod.~ oo.wmw`v oo..n~m..w mumm>> nasa
Qo.~Hm comm norm 393 eaaz 33 mu:a..am .mw.a__z
, manor aware
oo.mwmt.S oo.~mm.¢ oo.H mm.w oo.mmm.w womm>> 350
oo.¢mv 3.¢§ oo..§ 3me wear 33 omar _Naao._
. manor wmata
oo.mme.wH . . , oos~wm..e oo.omw~w oo.mmmtm wom~>> 350
om.moq oo.m.: oo.mWH om.wmA aa_._or nose mUmO~ `OEwn_mmn_
- . ma:or wmata
oo.moo`§ . oo.mmd.q oo.maa.o.m oo.mmm.m 3me none
owva om.o._~.n oo.~m.h eqme manor moon mmoa. .mm><ru
. . . aa:or om£aa_
om.mmed.a.. . . oo.th.m om.~m.h.~. oo.odm.m ammw>> moon
oa.m.n¢ oo.mm oo.m~..m oo.md.m manor moon Oum_uz<x"_ _Sa_wamd.m
. manor aach
om.o~mad . oo.omm:n . t momm>> moon hwm>oaa.saw ow_a__ew>z:“
. . w o n o
00 ca co 9. 5 r o n oeoz<m._q .mo¢wzw._...a
code oo.o¢ wa:or wmata
S.mao.e _ 333 Qo.mwm.~ dues 33 mw>oaaa,m
om.hOH code om.hm ma:or moon am_m&w>z£ mm_z$.
Om.ho.n . . Oo.o¢ om.hm mazer um£aa_ ..~.= .~.mm<$=>_O._m
§§ . .:_< .._nE nom saw ucc >oZ 50 nom usf _=_. uaw uEnZ me
asaa. . . 93 23
hanover >a¢twn uoa_“a:¢ v_u_.u <mm<az_ noa>._. acucavoamd
@Ho~ .md ao¢eaaa._aoa aa_na< ao 33 moon aavnE:z aa>o_.aem

odom dm ._.aeeo.a.aaw aw=oa£ eS~ 4 aonooo aue.aoa am B< eoza=aueou came 3 a..aEaz aa>o_eem
. womueowucoo ao 23 nv_rum
=u::ou surpme .m._o.aon_m._

 

Case: 1:19-Cv-00407 Document #: 1 Filed: 01/21/19 Page 28 of 30 Page|D #:28

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

~m.dmm.d hm. do No_hm - m...`...nmm ~m. Hm.o~n Hm.moh md.m.not.“ mm._q®m - - - ._d.._.O.__. ._.mm rm
.a.o.§o.~ a..m.$ - ¢ - mm.m~ mmme no.hwm ¢H.mdm - - - a\am~.m mona mc__a._ao>>
mh.m.m.h t mud - ~m.d mm.w mecom om.._uw Qm.om - - - NH.om uu§.~§
mm.m_t.H - .E_o - N.n..n Ha~..m mh.dm nm._$ .a.m.m~ - - - boom Euw._
who - No.o - wd.o ~n.o mod - odd - - - adm Oumnu
\.¢.m - .:.o - NH.H ¢m.m mH.O - NH.H - - l no.om mda
oo.mm . marc - oo.m oo..n~ mma - oo.w - - t om.om mc.EEa.
wm.mmh - mH.mn.. . ~m.dw~ S.m~¢ om.mm - Nm.dmd - - - mdon cormewm
ov.m mm .. oh.m - om.ow am .mmm om.m - om.om - - - om.mm nooa_.a.o£ oa~a_oas
g.m_a.aa. - hm..§ . mm.mm.h meade mm.o~ - mw.mm.n - . . mm.mm ho>a.ao$ oama=oa$
om.mwo.mm ooamh~:". - - - oo.m.$ oo.om~.~..n om.mmm.h.n oo.mmh.wrn - - mwmma_$ _Boa.
oo.m~w." . om..w - oo.mH oo.mm O..a...mmm. om.m.a.m om.m.ho - - manor mann _So._.
oo.m,.h - owed - oo.md 00.~¢ Omrm - co.w._h - - manor um_._mam _Eot..
- momen> mona
nom norm aane._ ago n>oz¢aaeoMao 25
nom nom enor aware ms_E mmoa ~m>¢ro
- momo>> mona ;uz<owmvm_o
om..vm om..m oo.w oo.m~ manor mona ox<u m§_b
om.om om..~ oo.m oo.m~ manor wmata Oum_uz<ma _$_wmm<m
- momon> mona g
om._a.~ oo.aa.d om.~ oo_w manor mona %W¢HMMMMMMW<MMNM
om..a.~ oo.hd om.~ oo.w manor wmata
S.eam nn.¢om names eng A>oz<aaaom_o ao<asa
00 m 00 m manor mona
oo.m oo.m manor om£aa_ .__.._$_ .Nw¢__._,_$a
oo.mh~..h oo.mh~.._~ mommn> moon
- manor mona m.aOm .m<wm<>
- mano r wm£aa_
S.a.mo.m no.~mm.m oo.mmm`a. 3me mann
oo.mo~ oo.mw oo.m.".m manor mona >zora.zd 541ch
- manor omcaaa_
emmeth oorwmm`q om.omw.m oo.o~m.~ momnn> mona
om..:m oo.o: om.m.w.h oo.m¢ manor mona mmOm tx<._m><
- manor om£am
commth S.mmw.m oo.mmm.m oo.,a.m~.o momo>> mona
oo.~mm code om.mmd .om.d:u manor mona O:D_. .<Non_zms_
- manor amato
oo.m~h.: Qo.oe.otm co.mmo.m oo.me.m.m .momo>> mono
om.wom oo.Om om.mm." oo.wm manor moon o_><o dormsz
- manor wmata
oo.m~m.m,n cowan oo.wom\m oo.omo.w oo_wa.....`m momo>> mona
oo.wmm oo.n._.n oodm oo.mem eqqu manor mona on<zom ~.E<a$ua.m
- manor om£au
bia .. ta< .:m_.¢ nom ann soo >oZ .._uO now un< _n_. ._nh. vEnZ me
_a.a.a. m§a 33 .
avco~or >aoto_, .Loa_on< o_o_m §§S= auo>a. acoc._oo..m.q
mann .m._" aonanoo unan< ao B~o moon eaa_eanz ae§oem
noonan ~aon< co_Una~mcou camino UEmz aw>o~o.:aw

oman .om a.on&£oom rmnoa£ e.BN 4 aonouo

U~ocomo_,aon_ ao o_nno£om

_o§oo anna noonan

 

 

 

ow.m._nmaw

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

m mm.mom.om - R.aomam~ mh.mmm.m nm.~m~‘m . mo.mmo - - . . - ._Eo.» wm rm
om.mma. , oo.omm oo.om oo.mo - - . - . , - omm~.m mono mco_aon>
m~.mmm . mm.mmm B.m oo.~m o~.m mom - - - - - odom oos_.oo,a
mN.mm - mm.R .a.m.o oo.o nom mo.~ - - - - - ao.om moon
mm_mm . mm.mm om.o oo.m ~m.o m~.o - - - - - mo.om oom_o
m~.mm . nm.a..a. hon oo.a. nom mo.~ - - - - - ao.om a<_
9 mm.omm - om.mmm mm.mm oo.om oo.m~ om.nam - - - - , om.om monarch
2 mo.ok.mm . mm.mm~_: mm.m,a.m oo.~._ao..m o~.m~m mo.mm~ . . - - , ~m.omm ooam,aoa
# mm.omm.m - oo.m-_o mm.mm~ oo.omm om..a,mm o~.o: - - - - - om.mm aooanoma oaoa_oas
Wa m~.omm.mm - om.aaom_§ D.mmo oo.mmm mm.mmm ~o.mm~ - - - - - mm.o.m ransom oaoa_on>
U oo.o.ama- - oo.ooo.o~ oo.oo.a.am oo.o§..m - - - . . - munoz _oaoa.
P mm.omm.m . oo.mmm.m memo oo.oom oo‘~m oo.o~ - - - - manor mono 53
O ma_oom.m . oo.mmm‘m memo oo.oom oo.~m oo.o~ - - - - manor omcaaa §§
3 .
rT . \ 4 ~
O oo.ooo.o~ oo.ooo.o~ momoas mo no c.zms_mm¢nmm§
9 on § m on nn m manor mona .
2 323 323 manor om.aaaa mmom ooqzoo._¢s_
Un oo.oo~ m oo.oo~ m momon> mona rzm_zmmmnom§
3 maa. mm mm mm manor mona a
P ma.mm mm.mm manor owe a m oomaoz<.ma §mmm<m
Wo_ oo.o§..m oo.oo¢.m momoas mona Fzm_>_mmmnmm§
U oo.om oo.om manor mono mm_>a<m
Q oo.om oo.om manor omnaaa.a arimm<§§onm
1 . mcmann mona
O oo.~ oo.~ manor mona r>oz§mrom._o om<o
..O. oo.~ oo.~ manor omoa a m msaE mnor m<wrnq>
M . momoas mono ;oz<ammom_o
_._l oo.mm oo.mm oo.m manor mona nrdc w_>=.c
1 oo.o~ oo.mm oo.m manor omoaaa on§or marisum
#. - momo_.s mono Foz<ammo_mo
am om.mm oo.m om..a. manor mona or<o ms_E
€ om.mm oo.m om=,a. manor om.arm omoz<m._< .o_mnaa
m . momoa.... mono ,>oz§mrom_o
w oo.om oo.mm oo.m manor mona 920 m_>__:
O oo.mm oo.mm oo.m manor omsam msa_$ drafsz
w - momoas mono rbz¢ammom_o nrdc
oo.m oo.m manor mona
AAum oo.m oo.m manor om,__a a m m§tnn<r `Nmm=z$a
w - momoa,> mona r>oz¢ammom_o
w oo.mm oo.o~ oo.m oo.m manor mona 990 m_zE
r_a oo.mm oo.o~ oo.m oo.m manor om.aaam a,zora._,_< .sa.arm no
min_ - momonn moon c,oz<omromao
m.lm om.m Qm.m manor mona 930 w§.c
. . om.m om.m manor om.aaaa o_><o .mormzmao
Y amnE . .E< ass nom umw one >oZ 50 nom m=¢. _n_. =n_. oEmz me
a mich nunn n_on
C
awzu-r >awro_a maconon< v_o_.._ .o.mm<§_ aoo>a. aco_a.auuaw<
. odom .m._.. avocaouon uaun< mo emma moo.hm aann:anz au>o~acaw
mmn~ .Qm ann anoom _._wnoa£ o.SN am aoo_oooo mooaaoo o._nn< ooa.dnaa.m:oo coming “oEoz ao>o_oaaaw

murnaghch mo o~n_owruw
=u:nou morme amaoaonm._

 

 

 

 

 

 

e;.BO of 30 Page|D #:30
§

 

 

 

 

 

 

 

62 366 363 363 ideas 3636 §§ du 363.3 363.3 366.\..$ 36 333
wdowb.nu 36 H 666~. 363 o,...d.¢ 363 S.§.H d 3.36.¢ 36§; 6 §maz~ .300¢
Dw.$u.m.h . 363 363.» 3636 363.¢ wmu§n §¢Bbo§ .300¢
91
mm w ‘ , - . - § §o.~_.a¢
Nm.omb.o , o¢.mmu.a 363.6 363.6 330 334
U..Em.§ 36 366 _ 363 mn.nw¢..», wn.mmo.u 2656 mm¢§n nm._.¢nBoS .3@
363 3.3 366 363 . mm.o¢§.n 33305 62
d .
nu.wn.n.£. 3.3 wn.§ 363 363 369..£. 363; mv.~.am.~.u mw.om~.od ¢o.omm.ma nb.ownc. ma.n$.u A§QEQ
_._.… _ … … … w … …

1. l - . . . -

#- … … w … … …

tl l l l l l

n .

U- 36 . . 36 . 36 . § 6 . - 36 . 366 . nb.v . 266 . - . 2.36 3 636
C. 36 . 36 . 36 . § 6 , - om.o - 366 . 36 . 266 . - - 2.3.» 3 S.~.o
3.....3.2 36 36 36 366 36 366 § 6 366 363 36 363 3.: wm.$m.o 36 §63.6 666 363.» 363 om.$n S.S.w 3 626
@.mwm.: 36 96 w 36 366 36 366 3 6 3.3 366 end nw.§u she 36§.». 36 6663; 36 2636 on..§¢ 363 3.3.» 3 246
_Pm.~.§.$ 36 366 36 33 d 36 363 § 6 263 ow.uo~.~. 666 263 § 66 3.36.3 666 nv..§o.u 36 6.~.63.2 n.._..von.o uu.omu.~ 2.3.» 3 346
O. 36 v . , 36 . 36 . 56 . . 36 - 36 , . - , §§ . . - S.S.m 3 Q.H.o
4. 36 . 36 . 36 . 26 . . 36 - 36 , . - w....§ . . . 2.3.» ca u:.o
O- 36 .. . 36 . 36 . 26 . . 36 . 36 . - . §§ . - - §.3.“ 3 SA.¢
A_u. 36 . . 36 . 36 . 26 . . 36 - 36 - . - 366 , . - S.S.n ahead
V .H<.~.o.". §§ 365 aug m3 §§ 303 §§ 3333 636 §§ § §§ zo~wzum §§ 353 §§ 536qu munoz god qon§._

r_v . <§ § . c§ nga mann aug

9 .

1

1

~_.w 3on waco nose§oo § xmw.o.~§

S

FQW odom 60 S.~BB.FW 6335 33 .H hinges 1366 554

QH_BO mHZ.D.OEd, ho »m§m

wn.__wH .._N.n . m§ §h_.h§ 3 buchmsz .mMHNOm.d.A

